Case: 20-141    Document: 6     Page: 1    Filed: 08/14/2020




          NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

               In re: THOMAS WILKINS,
                         Petitioner
                  ______________________

                        2020-141
                 ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of California in No.
1:10-cv-00674-LJO-JLT, Judge Lawrence J. O’Neill.
                  ______________________

                     ON PETITION
                 ______________________
  Before NEWMAN, LOURIE, and HUGHES, Circuit Judges.
PER CURIAM.
                        ORDER
    In General Electric Co. v. Wilkins, 750 F.3d 1324 (Fed.
Cir. 2014), this court affirmed the judgment of the United
States District Court for the Eastern District of California
that Thomas Wilkins was not a co-inventor of U.S. Patent
No. 6,921,985. Mr. Wilkins now petitions this court for a
writ of mandamus to vacate, reverse, or dismiss various
Case: 20-141      Document: 6   Page: 2    Filed: 08/14/2020




2                                             IN RE: WILKINS




rulings in that and other related closed appeals and in the
closed underlying district court proceedings. *
    Mr. Wilkins’ petition appears to be an attempt to relit-
igate that prior litigation concerning his inventorship dis-
pute with GE. Mr. Wilkins lost the first time around on
the issues that he seeks review, and mandamus is not in-
tended to afford him a second bite of the appellate apple.
Cf. Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26 (1943)
(explaining that mandamus is not a substitute for an ap-
peal). Because Mr. Wilkins clearly does not have a right to
the relief he seeks, the court denies his petition.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                FOR THE COURT

          August 14, 2020       /s/ Peter R. Marksteiner
              Date              Peter R. Marksteiner
                                Clerk of Court
s25




      * General Electric (“GE”) had also sought to quiet ti-
tle as to U.S. Patent No. 6,924,565, but the district court
found that claim was time-barred, and GE voluntarily
withdrew its appeal from that judgment. Mr. Wilkins filed
a separate complaint asserting claims for malicious prose-
cution and abuse of process against GE and its counsel.
Mr. Wilkins voluntarily dismissed that complaint in 2014.
To the extent that he is seeking mandamus relief as to that
separate case, we must deny for the reasons stated herein.